CORRECTED NOTICE OF ALLOWABILITY
The purpose of this Corrected Notice of Allowability is to consider the Information Disclosure Statement filed 22 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2021 was filed after the mailing date of the Notice of Allowance on 13 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Examiner has reviewed and considered both cited documents and the claims of the instant application are still deemed allowable.  Reasons for Allowance can be found in the Notice of Allowance dated 13 January 2021, however are repeated below for convenience.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Japan on 14 May 2015 and 28 November 2015. It is noted, however, that applicant has not filed a certified copy of the JP 2015-099486 and JP 2015-232535 applications as required by 37 CFR 1.55.  


Allowable Subject Matter
Claims 1, 5, 6, 9-21, 24, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to put the application in condition for allowance.  The closest prior art of record, Kitagawa et al., teaches a photocurable composition, for imprints [abs], comprising 45 to 99% by mass [0051] of a monofunctional monomer, such as preferably 2-naphthylmethyl (meth)acrylate [0056], 1 to 50% by mass [0032] of a multifunctional monomer, such as m-xylylene di(meth)acrylate [0037], and 0.2 to 7% by mass [0073] of a photopolymerization initiator such as 2,4,6-trimethylbenzoyldiphenyl phosphine oxide [0078].  Kitagawa et al. fails to teach the composition comprising phenyl ethylene glycol diacrylate nor 2-phenyl-1,3-propanediol diacrylate, as required by the claims; and it would not have been obvious to one of ordinary skill in the art to substitute and/or add the required diacrylate monomers in the field of imprint technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following references are made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 10023673, 10450389, and 10571802 do not qualify as prior art since they are filed and/or published after the effective filing date of the instant application.  The cited patents have same applicant and common inventors with the instant application, however the patents do not overlap with the claims of the instant application with sufficient specificity to warrant a proper obviousness-type double patenting rejection.
Newly cited documents JP 2013-65813 and JP 2011-159881 generally teach photocurable compositions for imprinting, however fail to disclose employing phenyl ethylene glycol diacrylate nor 2-phenyl-1,3-propanediol diacrylate, as required by the instant claims; and it would not have been obvious to one of ordinary skill in the art to substitute and/or add the required diacrylate monomers in the field of imprint technology.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767